Citation Nr: 0101862	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  88-15 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for bronchial 
asthma.

2.  Entitlement to restoration of a 100 percent schedular 
evaluation for schizophrenia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to November 
1969.  This appeal originally arose from a September 1986 
rating decision of the Department of Veterans Affairs (VA), 
San Juan, Puerto Rico, regional office (RO).  


FINDINGS OF FACT

1.  The veteran did not file a substantive appeal with 
respect to his claim for an increased evaluation for 
bronchial asthma.

2.  The October 1983 VA examination report does not support a 
finding of material improvement in the veteran's psychiatric 
disorder, particularly since he was still apparently 
experiencing active hallucinations.


CONCLUSIONS OF LAW

1.  A substantive appeal as to the issue of an increased 
evaluation for bronchial asthma was not filed, and the Board 
lacks jurisdiction to consider this issue.  38 U.S.C.A. §§ 
7105(a), 7105(d)(3), and 7108 (West 1991); 38 C.F.R. §§ 
20.200, 20.202, 20.203, and 20.301 (2000).

2.  The criteria for restoration of a 100 percent disability 
evaluation for schizophrenia are met.  38 U.S.C.A. 1155, 5107 
(West 1982); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.10, 4.130, 
Diagnostic Code 9204 (1983).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bronchial Asthma

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to an increased evaluation for bronchial asthma.

In November 2000, the veteran and his representative were 
given notice that the Board was going to consider whether an 
appeal was perfected with respect to this claim and given an 
opportunity to request a hearing or present argument related 
to this issue.  See 38 C.F.R. § 20.203 (2000).  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the veteran.  VAOPGCPREC 9-99 (holding that 
the Board has the authority to adjudicate or address in the 
first instance the question of timeliness of a substantive 
appeal and may dismiss an appeal in the absence of a timely 
filed substantive appeal, but that the claimant should be 
first afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness);  cf. Marsh v. West, 11 Vet. App. 468 (1998); 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, the Board concludes that its consideration of this 
issue does not violate the veteran's procedural rights.  The 
November 2000 letter to the veteran provided him notice of 
the regulations pertinent to the issue of timeliness and 
adequacy of substantive appeals, as well as notice of the 
Board's intent to consider this issue.  The veteran was given 
60 days to submit argument on this issue and provided an 
opportunity to request a hearing on this issue.  He did not 
respond.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (2000).

A September 1986 rating decision denied an increased 
evaluation for the veteran's service connected bronchial 
asthma.  The veteran received notice of that rating decision 
by letter dated September 26, 1986.  The veteran's notice of 
disagreement received in November 1986 encompassed this 
issue.  On March 17, 1987, the RO issued a supplemental 
statement of the case (SSOC) on this issue.  

No substantive appeal was received from the veteran.  
However, the veteran testified at a hearing at the RO in 
October 1988.  That hearing included testimony on the issue 
of an increased evaluation for bronchial asthma.  

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (2000); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(2000).

In this case, the veteran had one year from September 26, 
1986, in which to file a substantive appeal.  No response was 
received from the veteran or his representative within that 
period.  Although testimony was taken on that issue at the 
hearing in October 1988, that was well past the one year 
period, and may not serve as a substantive appeal.  

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code. 38 U.S.C.A. § 7108 (West 1991).  There has not 
been a valid appeal of this issue, so any purported appeal is 
not in conformity with the law.  Absent a timely substantive 
appeal, the appeal was not perfected, and the Board is 
without jurisdiction to adjudicate this claim.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.101(a), 20.200, 20.202, 20.301 (2000); 
YT v. Brown, 9 Vet. App. 195 (1996).

Schizophrenia

In December 1983, the New York, New York, regional office 
(NYRO) reduced the evaluation of the veteran's service 
connected schizophrenia from 100 percent to 70 percent 
disabling, effective from March 1, 1984.  The veteran 
appealed that reduction.

The Board observes that 38 C.F.R. § 4.1 (2000) provides that 
"it is ... essential, both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history."  Similarly, 38 C.F.R. § 4.2 
(2000) establishes that "it is the responsibility of the 
rating specialist to interpret reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present.  
Each disability must be considered from the point of view of 
the veteran working or seeking work."  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Furthermore, "in any 
rating-reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work."  Brown v. Brown, 5 Vet. App. 413, at 421 
(1993).

Prior to the reduction, a 100 percent disability evaluation 
for schizophrenia had been in effect since November 25, 1981.  
That evaluation had been assigned by a February 1982 rating 
decision and was based on findings on a November 1981 VA 
examination which showed the veteran to be in rather poor 
contact with reality, and with impaired memory and judgment.  

A VA examination was conducted in October 1983.  The examiner 
did not have the case file available for review.  The veteran 
reported auditory hallucinations, and put his face in his 
hands for most of the interview.  The examiner noted that the 
veteran's contact with reality was poor, and his memory, 
insight and judgment were impaired.  The diagnosis was 
schizophrenia, paranoid type, and the veteran's incapacity 
was described as severe.  

Evaluation of the appellant's schizophrenia at the time of 
the reduction is to be conducted pursuant to the version of 
the 9200 series of Diagnostic Codes which was in effect in 
1983.  The general rating formula for psychotic reactions was 
as follows:  Active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
complete social and industrial inadaptability warrants a 100 
percent disability evaluation.  With lesser symptomatology 
such as to produce severe impairment of social and industrial 
adaptability, a 70 percent rating is warranted.  Where 
considerable impairment of social and industrial adaptability 
is shown, a 50 percent disability evaluation is warranted and 
where definite impairment is shown a 30 percent rating is 
warranted. Slight impairment of social and industrial 
adaptability warrants a 10 percent disability evaluation and 
psychosis in full remission warrants a noncompensable rating.

Pursuant to 38 C.F.R. 4.130 (1983), the severity of 
psychiatric disability is based upon the actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  The rating board must not underevaluate the 
emotionally sick veteran with a good work record, nor must it 
overevaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials. the examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of 
the degree of disability, but the report and the analysis of 
the symptomatology and the full consideration of the whole 
history by the rating agency will be.  In evaluating 
disability from psychotic reactions it is necessary to 
consider, in addition to present symptomatology or its 
absence, the frequency, severity, and duration of previous 
psychotic periods, and the veteran's capacity for adjustment 
during periods of remission. Repeated psychotic periods, 
without long remissions, may be expected to have a sustained 
effect upon employability until elapsed time in good 
remission and with good capacity for adjustment establishes 
the contrary.  Rating are to be assigned which represent the 
impairment of social and industrial adaptability based on all 
of the evidence of record.  Evidence of material improvement 
in psychotic reactions disclosed by field examination or 
social survey should be utilized in determinations of 
competency, but the fact will be borne in mind that a person 
who has regained competency may still be unemployable, 
depending upon the level of his or her disability as shown by 
recent examinations and other evidence of record.

After review of the relevant evidence of record as summarized 
above, the Board concludes that restoration of the 100 
percent disability evaluation is warranted effective from 
March 1, 1984.  The medical evidence of record does not 
reflect the presence of material improvement in the 
appellant's schizophrenia as of that date.  The VA 
psychiatric examination in October 1983 continued to show the 
veteran experiencing hallucinations, and with poor contact 
with reality and impaired memory, insight and judgment; these 
are essentially the same findings upon which the 100 percent 
evaluation had been assigned in 1982.

When viewed in light of the veteran's psychiatric history, 
the Board cannot conclude that the October 1983 VA 
examination report supports the finding of material 
improvement in the veteran's psychiatric disorder, 
particularly since he was still apparently experiencing 
active hallucinations.

Accordingly, in view of the above, entitlement to restoration 
of the 100 percent disability evaluation for schizophrenia 
effective from March 1, 1984, is warranted.  (The Board notes 
in passing that the RO, by rating decision dated in June 
1998, assigned a 100 percent evaluation based on individual 
unemployability from March 1, 1984.)


ORDER

The appellant having failed to perfect an appeal through 
filing of a substantive appeal, the claim of entitlement to 
an increased evaluation for bronchial asthma is dismissed.

Restoration of the 100 percent disability evaluation for 
schizophrenia effective from March 1, 1984, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

